AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Eastern District
                                                    __________  DistrictofofTennessee
                                                                             __________

                     BERNARD ELKINS                                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 2:18-cv-176
                                                                     )
         KROSS, LIEBERMAN & STONE, INC.                              )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Kross, Lieberman & Stone, Inc.
                                           C/O Paul J. Smith
                                           991 Aviation Parkway, Ste 300
                                           Morrisville, NC 27560-8564




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Brent S. Snyder
                                           2125 Middlebrook PIke
                                           Knoxville TN 37921




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date: 10/17/2018
                                                                                          Signature of Clerk or Deputy Clerk




      Case 2:18-cv-00176-CLC-MCLC Document 2 Filed 10/17/18 Page 1 of 1 PageID #: 14
